Citation Nr: 0704906	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-20 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for low back strain.  

2.  Entitlement to an initial increased (compensable) rating 
for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served and retired with more than 20 years of 
service in March 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Wilmington, Delaware, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
hearing loss and evaluated the disability as noncompensable, 
effective April 22, 2003.  Service connection for low back 
strain was denied.  The veteran disagreed with the 
noncompensable rating for hearing loss and the denial of 
service connection and the current appeals ensued.  

The issue pf service connection for low back strain being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Results of the January 2004 VA audiometric examination 
correspond to a Level I hearing in the right ear and level I 
in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in October 2003, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for a service connection claim.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case and proper VA notice and process, was performed as to 
the claim.  The Board, therefore, concludes that to proceed 
to a decision on the merits would not be prejudicial to the 
appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board concludes 
that since the preponderance of the evidence is not in favor 
of his claim on appeal, any question as to the appropriate 
effective date to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing but 
declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Initial Increased Compensation

Service connection was established for bilateral hearing loss 
by rating decision of March 2004.  A noncompensable rating 
was assigned, effective from April 2003.  This evaluation has 
been in effect to this date.  This is an initial rating from 
the grant of service connection.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

During this appeal period, the veteran underwent a VA 
audiology examination in January 2004.  Pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
5
60
55
RIGHT
20
10
65
85

Average pure tone thresholds were 32.5 in the left ear and 45 
in the right ear.  Speech recognition ability was 100 in the 
left ear and 96 in the right ear.  

The veteran does not meet the criteria for an exceptional 
pattern of hearing loss.  Thus, consideration of 38 C.F.R. 
§ 4.86 is not warranted.

By intersecting the column in Table VI for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear is level I.  Average 
puretone threshold average between 0 and 41 with the line for 
percent of discrimination from 92 to 100, results in a 
numeric designation for the left ear at level I.  Level I 
hearing acuity for the left ear combined with level I hearing 
acuity for the right ear equates to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII.  

Under the foregoing circumstances, there is no basis for 
assignment of a compensable evaluation.  The veteran claims 
that he has crackling sounds in his ears and that he has 
difficulty hearing in situations where there is background 
sounds.  Assignment of a specific disability evaluation for 
hearing loss is achieved by the mechanical application of the 
Rating Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Unfortunately, his 
assertions cannot be considered in evaluating his current 
hearing loss.

Based on the foregoing, a compensable rating for hearing loss 
is not warranted.  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  


REMAND

The veteran asserts that service connection is warranted for 
a low back strain based upon service incurrence.  The veteran 
claims to have been treated on several occasions during 
active duty.  A review of the record reveals that the veteran 
submitted service medical records that he had in his 
possession.  A Statement for Examination and Duty Status 
indicated, in pertinent part, that the veteran was treated 
for lower back muscle spasm after assisting a member of the 
Senior Citizen's Center in January 1993, when he pushed the 
member's car out of the mud.  The following day, he had 
muscle spasms and was sent to a Dr. Sharbaugh's office.  Dr. 
Sharbaugh's medical treatment records are not associated with 
the claims folder.  Those records and other records of 
treatment during active service, should be sought and 
associated wit the claims folder.  

In January 2004, the veteran underwent a VA examination.  
That examination report indicates that the veteran underwent 
a MRI of the lower back for muscle strain, and that those 
records would be sent directly to the rating board.  There is 
only one MRI associated with the veteran's medical records 
and that MRI was of record when the veteran was examined and 
it is a March 1999 MRI of the veteran's cervical spine.  The 
RO should clarify with the veteran if he indeed had a MRI of 
the lumbar spine and if so, it should be located and 
associated with the claims folder.  

Finally, the veteran should be provided an orthopedic 
examination which indicates whether or not treatment received 
in service for muscle spasm of the lower back is related to 
the same muscle strain that the veteran complains of 
presently.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the National 
Personnel Center and obtain all of the 
veteran's service medical records, to 
include records from a Dr. Sharbaugh  and 
associate them with the claim folder.  If 
Dr. Sharbaugh's records are not 
associated with the veteran's service 
medical records, after obtaining an 
appropriate release of information from 
the veteran, the RO should contact Dr. 
Sharbaugh and obtain medical records of 
his treatment of the veteran for low back 
spasm, if any, and associate them with 
the claims folder.  

2.  The RO should clarify with the 
veteran whether or not he had a MRI taken 
of his lumbar spine and if so, obtain an 
appropriate release of information and 
obtain those records, and associate them 
with the claims folder.  

3.  Schedule the veteran for a VA 
orthopedic examination.  Send the claims 
folder to the physician for review; and 
any report written by the physician 
should indicate that such a review was 
conducted.  All necessary testing should 
be done.  Ask the physician to opine - 
based on review of the evidence of 
record, and examination of the veteran, 
as to whether it is at least as likely as 
not that the veteran has a current low 
back disability, to include a sprain, 
which is related to his active military 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

4.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issue of 
entitlement to service connection for low 
back disability, including a strain.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


